The plaintiff named himself of London, and the defendants of Manchester, Eng., and declared on two notes made and endorsed in England. The defendant Taylor pleads to the jurisdiction that the causes of action accrued to the plaintiff at Manchester, etc., and of the jurisdiction of this court, and that since the said notes became due, he, Taylor, came to Boston to reside, and is now there with the property only brought with him. The plaintiff in his replication confesses that *42the causes of action accrued at Manchester, etc., but inasmuch as the defendant has by iiis own showing since that time come to reside in Boston, he prays judgment, etc. After argument, THE COURT adjudged the plea in bar a good and sufficient answer in law to the plaintiff’s declaration, ahd that he ought not to have or maintain his action.